UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6507


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM M. STANLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:04-cr-00038-FPS-JES-1; 5:06-cv-
00015-FPS-JES)


Submitted:   March 30, 2010                 Decided:   April 19, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William M. Stanley, Appellant Pro Se.    Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William      M.     Stanley          seeks     to     appeal         the       district

court’s    order       accepting       the    recommendation                of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues        a    certificate          of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue     absent    “a     substantial          showing          of    the    denial         of    a

constitutional         right.”          28    U.S.C.        § 2253(c)(2)            (2006).              A

prisoner        satisfies        this        standard        by        demonstrating                that

reasonable       jurists        would       find     that     any       assessment            of     the

constitutional         claims     by    the    district           court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Stanley has

not   made      the    requisite        showing.             Accordingly,               we    deny      a

certificate       of    appealability           and        dismiss          the    appeal.              We

dispense      with      oral     argument          because        the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                             DISMISSED

                                               2